Citation Nr: 1426693	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In June 2013, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file. 

 
FINDINGS OF FACT

1.  In a May 1989 decision, the Board denied the Veteran's claim of service connection for a bilateral hearing loss.  The Veteran did not appeal this decision and it became final. 

2.  Evidence received since the May 1989 rating decision raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss or tinnitus is related to acoustic trauma sustained in service.  



CONCLUSIONS OF LAW

1.  The May 1989 Board decision is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).

3.  The criteria for service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims that have been finally denied, VA must inform the claimant of the unique character of the evidence that must be presented to reopen that claim because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The duty to notify was satisfied via letters sent to the Veteran in October and November 2010.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was afforded a VA examination in January 2011.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  The Board notes that the Veteran reported that he attended Vocational Rehabilitation and that he received treatment at the Sioux Falls VA Medical Center in the 1970's.  Although the Board requested the Veteran's Vocational Rehabilitation records, there were no available records for the Veteran.  The RO was also unable to find Sioux Falls VA Medical Center records for the Veteran in the 1970's.  In a February 2012 phone call, the Veteran reported that he started receiving treatment at the Sioux Falls VA Medical Center in the 1970's, but that he did not have any hearing tests until his January 2011 VA examination.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  New and Material Evidence 

In general, RO rating decisions and Board decisions that are not timely appealed become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.1100.  However, if new and material evidence is presented or secured to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

New evidence is defined as existing evidence that was not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Veteran's bilateral hearing loss claim was denied in a May 1989 rating decision, on the basis that there was no medical evidence that bilateral hearing loss existed in service and there was no evidence that the Veteran had a current disability.  The Veteran did not appeal the May 1989 denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Evidence of record at the time of the May 1989 denial consisted of the Veteran's statements and the Veteran's service treatment records.

Evidence received since the May 1989 rating decision includes: a January 2011 VA examination that documents a current disability and the Veteran's statement that his hearing loss is related to noise exposure during service.  This evidence was not previously considered and it is material, as it relates to a previously unestablished fact (that the Veteran had noise exposure in service and that he has a current disability) and raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, reopening of the claim for entitlement to service connection for bilateral hearing loss is warranted. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   In this case, service connection for hearing loss is presumed if it is manifest to a compensable degree within one year following separation from service.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, there is no evidence of complaints of tinnitus or hearing loss during active duty service from March 1966 to March 1968.  

The Veteran submitted statements about noise exposure in service and the record reflects that the Veteran's current bilateral hearing loss meets the regulatory thresholds to be considered disabling.  Audiometric testing conducted during the January 2011 VA examination revealed auditory thresholds greater than 40 decibels at 3000 Hz and 4000 Hz in each ear.  The remaining question is whether the current bilateral hearing loss is related to his service.

During a January 2011 VA examination, the Veteran reported that he has noticed that he has trouble hearing for at least 25 years, which is almost 18 years after his separation from service.  The Veteran reported having tinnitus for 10 to 15 years, which is 28 to 33 years after his separation from service.  The Veteran reported in-service noise exposure from rifles and machine guns.  The Veteran also reported occupational noise exposure after his separation from service from working as an electrician for more than 40 years.  The Veteran also reported some recreational noise exposure.  

Audiometric testing revealed puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, of 20, 15, 20, 50 and 60 in the right ear, and 25, 25, 35, 65 and 60 in the left ear.  The Veteran had a 94 percent speech recognition score in his right ear and a 90 percent speech recognition score in his left ear.  The examiner diagnosed the Veteran with normal hearing sloping to moderately severe sensorineural hearing loss in both ears.  The examiner noted that the Veteran's hearing was within normal limits on his pre-induction, induction and separation exams.  The examiner noted that there was no significant shift in hearing threshold levels in either ear and that his service treatment records were negative for complaints of hearing loss or tinnitus.  The examiner opined that the Veteran's hearing loss and tinnitus were not caused by or the result of his in-service exposure and noted that the Veteran had a significant history of occupational noise exposure after his separation from service as an electrician for more than 40 years.  

While the Veteran is competent to report the onset of his hearing loss, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous evidence of record.  Charles v. Principi, 16 Vet. App. 370 (2002).  The evidence of record includes the absence of an in-service diagnosis or notation of complaints of hearing loss or tinnitus; March 1968 separation examination that showed the Veteran's hearing within normal limits and did not note any history or findings of ear problems, hearing loss, or tinnitus; and the absence of any post-service history, complaints, symptoms, diagnosis, complaints for approximately 18 years after separation from service for bilateral hearing loss and 28 to 33 years after separation from service for tinnitus.  

The only opinion that addresses whether the Veteran's hearing loss and tinnitus are related to or a result of his noise exposure while in service is the January 2011 VA examiner.  The VA examiner stated based on the objective testing of record in this case, the Veteran's history of noise exposure and the examiner's medical knowledge and experience; that the Veteran's hearing loss and tinnitus are not related to in-service noise exposure.  The Board finds the examiner's opinion is entitled to great probative weight as it is based on an adequate examination and consideration of the full history of the disorders. 38 C.F.R. § 3.303(b).  

The Veteran has offered his own opinion on the etiology of his hearing loss and tinnitus.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty and ringing in his ears).  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss and tinnitus.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the hearing loss and tinnitus disabilities at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  The Board further finds that any statement by the Veteran that he has had hearing loss and tinnitus since service is less than credible when considered with the record as a whole, to include his report during his January 2011 VA examination that his hearing loss onset 25 years prior and that his tinnitus onset 10 to 15 years prior to his examination. 

The Board has also considered the Veteran's service treatment records and the absence of complaints of or treatment for hearing loss and tinnitus for many years following service and finds the weight of the evidence is against the claims; there is no doubt to be resolved.  The only adequate medical opinion of record regarding nexus is negative.  As the preponderance of the evidence is against the claims, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal, to this extent, is granted.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


